Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/9/2020 and 4/21/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “creating an operation schedule including a first period in which movement for allowing a plurality of users to ride in or alight from the mobile object is a main purpose and a second period in which riding and alighting of the users are not required based on lodging requests acquired from the plurality of users; and generating an operation instruction for executing different controls on the mobile object in the first period and the second period and transmitting the operation instruction to the corresponding mobile object.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (sales and business relations). That is, other than reciting “processing device”, “server” and “control unit” nothing in the claim element precludes the steps from practically being performed by human under certain methods of organizing human activity. For example, “creating”, “generating”, “receiving”, and “allowing” in the context of this claim encompasses the user to manually send instructions to a mobile object in order to allow users to either ride or lodge. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements- “server”, “control unit” and a “processing device” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be transmitted to the object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 6 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-5 and 7-9, further describe the identified abstract idea. In addition, the limitations of claims 2 and 7 define how the mobile object is receiving instructions which further describes the abstract idea. The generic computer component of claims 3-5 and 8-9 (control unit) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Copeland at al. referred herein as Copeland (U.S. Patent No. 10,664,915).

As to claim 1, Copeland teaches a processing device comprising:
creating an operation schedule including a first period in which movement for allowing a plurality of users to ride in or alight from the mobile object is a main purpose and a second period in which riding and alighting of the users are not required based on lodging requests acquired from the plurality of users;  (col 8 lines 53-65, col 13 lines 23-30 and col 14 lines 27-31, show that the MAU has a schedule for use) 
generating an operation instruction for executing different controls on the mobile object in the first period and the second period and transmitting the operation instruction to the corresponding mobile object. (col 3-4 lines 65-4, col 19-20 lines 58-9)
As to claim 2, Copeland teaches the device of claim 1 as discussed above. 
Copeland further teaches:
wherein the second period is included in a period until a first user out of the plurality of users alights from the mobile object on the next day after a final user has ridden in the mobile object. (col 10 lines 38-53, show that the tenant management module organizes reservations for the MAU)
As to claim 3, Copeland teaches the device of claim 1 as discussed above. 
Copeland further teaches:
wherein the control unit is configured to generate the operation instruction for designating an operation speed which is lower in the second period than in the first period. (col 13 lines 6-17, col 10 lines 12-27 and lines 38-64, Examiner notes: MAU has a schedule that defines whether the MAU is being used as a lodging place located at a stationary location or a ridesharing vehicle picking up passengers, when the MAU is used for lodging, the speed of the MAU is zero which is less than the speed of the MAU while used for ridesharing).
As to claim 4, Copeland teaches the device of claim 1 as discussed above. 
Copeland further teaches:
wherein the mobile object includes equipment that provides a service other than lodging equipment, and wherein the control unit is configured to generate the operation instruction for causing the mobile object to additionally perform the service other than lodging in the second period. (col 10 lines 12-27)
As to claim 5, Copeland teaches the device of claim 1 as discussed above. 
Copeland further teaches:
wherein the control unit is configured to acquire the lodging requests including a desired riding point, a desired alighting point, and a desired alighting time from the plurality of users and to create the operation schedule satisfying all the lodging requests. (col 10 lines 12-27)
As to claim 6, Copeland teaches a mobile object comprising:
receiving the operation instruction from the server; (col 3-4 lines 65-4, col 19-20 lines 58-9)
allowing a plurality of users to ride in the mobile object and traveling based on the received operation instruction, wherein the control unit is configured to execute different controls in a first period in which movement for allowing the plurality of users to ride in or alight from the mobile object is a main purpose and a second period in which riding and alighting of the users are not required. (col 8 lines 53-65, col 13 lines 23-30 and col 14 lines 27-31)
 As to claim 7, Copeland teaches the mobile object of claim 6 as discussed above. 
Copeland further teaches:
wherein each of the plurality of compartments of the lodging facilities is able to be unlocked based on a result of communication with a user terminal correlated with each of the plurality of users. (col 4 lines 17-27, col 10 lines 54-64 and col 15 lines 38-41, the module verifies the user’s identity in order to allow entry to the MAU (i.e. unlocking))
As to claim 8, Copeland teaches the mobile object of claim 6 as discussed above. 
Copeland further teaches:
wherein the control unit is configured to operate at a speed which is lower in the second period than in the first period. (col 13 lines 6-17, col 10 lines 12-27 and lines 38-64, Examiner notes: MAU has a schedule that defines whether the MAU is being used as a lodging place located at a stationary location or a ridesharing vehicle picking up passengers, when the MAU is used for lodging, the speed of the MAU is zero which is less than the speed of the MAU while used for ridesharing).
As to claim 9, Copeland teaches the mobile object of claim 6 as discussed above. 
Copeland further teaches:
equipment that provides a service other than lodging equipment, wherein the control unit is configured to additionally perform the service other than lodging equipment in the second period. (col 10 lines 12-27)

Conclusion
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628